Title: C. Schultz to James Madison, 11 October 1828
From: Schultz, C.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Schultz Range Virginia
                                
                                October 11th 1828
                            
                        
                        
                        Mr Schultz, presents his compliments to Mr Madison, late President of the Convention, and requests the favor
                            of, transmitting Mr S. late communication, concerning the prosperity of Virginia, to some Printer: as it was intended for
                            the Public good. With great respect and esteem your fellow citizen
                        
                        
                            
                                C Schultz
                            
                        
                    